Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/061,586 that was filed on 10/02/2020. Claims 1-17 are currently pending and are under examination.

	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 and 10 of prior U.S. Patent No. 10,793,274. This is a statutory double patenting rejection. Claims 10 and 11 depend from the already allowed claim and would be affected by the amendment that would be made to the parent independent claim 8.

Allowable Subject Matter
Claims 1-7 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious  a payload coupling apparatus comprising: a housing; wherein the housing is adapted for attachment to a first end of a tether; a slot extending downwardly from a top of the housing towards a bottom of the housing thereby forming a lip on the housing adjacent the slot; wherein the slot is adapted to receive a handle of a payload; and wherein there are no moving parts in the payload coupling apparatus as recited in claim 1. The closest prior arts of record are Hornberg (US 4,767,144) , Burgess (US 9,302,770), and JPH10114489. None of the references individually or in combination (with any other reference (s)) disclose or render obvious a payload coupling apparatus wherein there are no moving parts in the payload coupling apparatus.
None of the prior arts of record individually or in combination also discloses or render obvious a payload coupling apparatus recited in Claim 12, especially a payload coupling apparatus comprising a slot vertically extending between a first inner surface of the housing and a pair of vertical, upwardly extending fingers on the housing; wherein the slot is adapted to receive a handle of a payload; an opening formed between the pair of vertical fingers forming a tether slot.  The JPH10114489 reference is the closest prior arts to teach a pair of vertical, upwardly extending fingers on the housing, but lacks to disclose or render obvious individually or in combination with other prior arts to cover the limitation of claim 12. It would not have been obvious to further modify the prior arts without the teachings or employing a hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642